Exhibit 10.3

GUARANTEE OF COLLECTION

THIS GUARANTEE OF COLLECTION (this “Guarantee”) is made as of April 30, 2013, by
PEPL HOLDINGS, LLC, a Delaware limited liability company (the “Guarantor”) to
REGENCY ENERGY PARTNERS LP, a Delaware limited partnership (“Regency”), and
REGENCY ENERGY FINANCE CORP., a Delaware corporation (“Regency Energy Finance
Corp” and, together with Regency, the “Regency Issuers”) to provide a guarantee
of collection, on the terms set forth herein, for the benefit of the holders
(the “Holders”) of the Supported Debt (as hereinafter defined) and the trustee
(the “Trustee”) under the Indenture dated April 30, 2013 (collectively, the
“Senior Notes Indenture”) with respect to the $600 million aggregate principal
amount of the senior notes comprised of 4.500% Senior Notes due 2023
(collectively, the “Supported Debt”). The Guarantor and Regency may hereinafter
be referred to individually as a “Party” or collectively as the “Parties.”

RECITALS

WHEREAS, Southern Union Company, a Delaware corporation (“Southern Union”),
Regency, and Regency Western G&P LLC, a Delaware limited liability company
(“Regency SPV”), and, solely for limited purposes, ETP Holdco Corporation, a
Delaware corporation, Energy Transfer Equity, L.P., a Delaware limited
partnership, Energy Transfer Partners, L.P., a Delaware limited partnership, and
ETC Texas Pipeline, LTD., a Texas limited partnership, have entered into that
certain Contribution Agreement, dated as of February 27, 2013, as amended (the
“Contribution Agreement”), pursuant to which Southern Union has agreed to
contribute to Regency (through Regency SPV) 100% of the ownership interests in
Southern Union Gathering Company, LLC, a Delaware limited liability company (the
“Contribution”);

WHEREAS, on April 30, 2013, the Regency Issuers issued the Supported Debt; and

WHEREAS, in furtherance of the Contribution, the Guarantor desires to enter into
this Guarantee and be bound by the terms and conditions set forth herein.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the Parties, the Parties agree as follows:

1. Guarantee. Subject to the terms herein, the Guarantor guarantees to the
Holders and the Trustee the full and prompt collection of the principal amount
due under the Supported Debt, but not any accrued and unpaid interest thereon or
any fees or other amounts of any kind whatsoever that shall be due to the
Holders by the Regency Issuers (the “Liabilities”). Notwithstanding anything
herein to the contrary, the obligations of Guarantor under this Guarantee are
obligations solely of Guarantor and do not constitute a debt or obligation of
(and no recourse shall be made with respect to) Southern Union, any of its
respective affiliates (other than Guarantor), or any shareholder, partner,
member, officer, director or employee of Southern Union or such affiliates
(collectively, the “Non-Recourse Parties”). No action under or in connection
with this Guarantee shall be brought against any Non-Recourse Party, and no
judgment for any deficiency upon the obligations hereunder shall be obtainable
against any Non-Recourse Party.



--------------------------------------------------------------------------------

2. Guarantee of Collection. This is a guarantee of collection only, and not a
guarantee of payment. Notwithstanding any other term or condition of this
Guarantee to the contrary, the Guarantor shall not be obligated to make any
payment pursuant to this Guarantee unless and until each of the following has
occurred: (i) the Trustee or other Holder must use commercially reasonable
efforts to obtain judgment against Regency, (ii) the Trustee or other Holder
must use commercially reasonable efforts to execute on any judgment obtained
against Regency, (iii) following execution of any such judgment, a portion of
the sums due under the Supported Debt constituting Liabilities must remain
unpaid, (iv) if no bankruptcy proceeding has been commenced with respect to
Regency, the Trustee or other Holder shall have brought an action in a court of
law having proper subject matter jurisdiction against Regency to collect such
Liabilities, obtained a final and non-appealable judgment by such court against
Regency in respect of such Liabilities and levied execution of such judgment
against the property of Regency, and as a result of such execution received less
than payment in full in cash or property of such Liabilities, and (v) if a
bankruptcy proceeding has been commenced with respect to Regency, the closing of
the bankruptcy proceeding after its administration under 11 U.S.C.
Section 350(a) shall have occurred and the Trustee or other Holder shall have
received, after all distributions contemplated by such bankruptcy proceeding or
otherwise, less than payment in full in cash or property in respect of such
Liabilities. For these purposes, the value of any payment made in property shall
be equal to the fair market value of such property at the time of such payment.

3. Termination of Guarantee. This Guarantee shall remain in effect and will not
terminate until the Liabilities have been paid in full.

4. Waivers. The Guarantor waives (i) notice of acceptance of this Guarantee,
(ii) all presentments and protests, and (iii) notice of dishonor.

5. Obligations Absolute. Except as set forth in this Guarantee, the Guarantor’s
obligations are in all respects absolute and unconditional and will not be
impaired, modified, released or limited by any occurrence or condition
whatsoever, including, without limitation, (i) any modification, discharge,
renewal or extension of the Liabilities or the Supported Debt, or any amendment,
modification or stay of the Trustee’s or other Holder’s rights under the
Supported Debt which may occur in any bankruptcy or reorganization case or
proceeding concerning the Regency Issuers, whether permanent or temporary and
whether or not assented to by the Trustee or other Holder, (ii) any notice of
withdrawal of this Guarantee, at any time and from time to time before, at or
after maturity of the Supported Debt, (iii) any determination that any
signatures on behalf of the Regency Issuers on the Supported Debt are not
genuine or that the Supported Debt is not the legal, valid and binding
obligation of the Regency Issuers, or (iv) any defenses that the Regency Issuers
may have as to any sums due under the Supported Debt.

 

2



--------------------------------------------------------------------------------

6. Waiver of Subrogation. Until the Liabilities have been paid in full, the
Guarantor irrevocably waives, relinquishes and renounces any right of
subrogation, contribution, indemnity, reimbursement or any claim whatsoever
which the Guarantor may have against the Regency Issuers or any other guarantors
liable on the Supported Debt arising out of, or in any way connected with, the
documents evidencing, guaranteeing or otherwise relating to the Supported Debt
(the “Supported Debt Documents”). The Guarantor will not assert any such claim
against the Regency Issuers or any such guarantor, in any proceeding, legal or
equitable, including any bankruptcy, insolvency or reorganization proceeding,
before the Trustee and the Holders are paid in full for the Liabilities. This
provision will inure to the benefit of and will be enforceable by the Trustee,
the Holders, the Regency Issuers and any such guarantors, and their successors
and assigns, including any trustee in bankruptcy or debtor-in-possession. This
provision will not prevent the Guarantor from asserting a claim against the
Regency Issuers or any such guarantors once the Liabilities have been fully paid
to the Trustee and the Holders. Once the Liabilities have been paid in full, if
the Guarantor has made any payment to the Trustee and the Holders under this
Guarantee, then the Trustee and the Holders will assign to the Guarantor, to the
extent of such payment, the Trustee’s and the Holders’ interest in the Supported
Debt Documents and any judgments against the Regency Issuers.

7. Reinstatement of Guaranteed Liabilities. The Guarantor acknowledges and
agrees that the Guarantor’s obligations hereunder shall apply to and continue
with respect to any amount paid to the Trustee and the Holders on the
Liabilities which is subsequently recovered from the Trustee and the Holders for
any reason whatsoever (including, without limitation, as a result of any
bankruptcy, insolvency or fraudulent conveyance proceeding), notwithstanding the
fact that the Liabilities may have been previously paid in full or this
Guarantee terminated, or both.

8. Assignment. The Trustee and the Holders may, from time to time, whether
before or after any withdrawal of this Guarantee, without notice to the
Guarantor, assign or transfer any or all of the Liabilities or any interest
therein; and, notwithstanding any such assignment or transfer or any subsequent
assignment or transfer thereof, such Liabilities shall be and remain Liabilities
for purposes of this Guarantee, and each and every immediate and successive
assignee or transferee of any of the Liabilities or of any interest therein
shall, to the extent of the interest of such assignee or transferee in the
Liabilities, be entitled to the benefits of this Guarantee to the same extent as
if such assignee or transferee were the Trustee or other Holder; provided,
however, that, unless the Trustee or Holders shall otherwise consent in writing,
the Trustee and the Holders shall have an unimpaired right, prior and superior
to that of any such assignee or transferee, to enforce this Guarantee, for the
benefit of the Trustee and the Holders, as to that portion of the Liabilities
which the Trustee and the Holders have not assigned or transferred.

9. Cumulative Rights; No Waiver. Each and every right granted to the Trustee and
the Holders hereunder or under any other document delivered hereunder or in
connection herewith, or allowed it by law or equity, shall be cumulative and may
be exercised from time to time subject only to the limitations set forth in this
Guarantee. No failure on the part of the Trustee and the Holders to exercise,
and no delay in exercising, any right shall operate as a waiver thereof, nor
shall any single or partial exercise by the Trustee or other Holder of any right
preclude any other or future exercise thereof or the exercise of any other
right.

 

3



--------------------------------------------------------------------------------

10. Interpretation and Construction. Each reference herein to the Trustee and
the Holders shall be deemed to include their respective successors and assigns,
and each reference to the Regency Issuers and the Guarantor and any pronouns
referring thereto as used herein shall be construed in the singular or plural as
the context may require and shall be deemed to include the successors and
assigns of the Regency Issuers and the Guarantor, all of whom shall be bound by
the provisions hereof.

11. Continuing Guarantee. Subject to the limitations herein, this instrument is
intended to be a full, complete and continuing guarantee to the Trustee and the
Holders to the extent of and for the Liabilities owing by the Regency Issuers to
the Trustee and the Holders from time to time and to be valid and continuous
without other or further notice to the Guarantor, notwithstanding the
dissolution of the Regency Issuers or any other guarantor, until notice in
writing of withdrawal of this Guarantee, signed by the parties hereto or any of
them, has actually been given to the Trustee and the Holders, and then only as
to the party or parties signing such notice and to transactions subsequent to
the time of such notice; provided, however, that no such notice of withdrawal
shall affect or impair any of the agreements and obligations of the Guarantor
hereunder with respect to any and all Liabilities existing at the time of actual
receipt of such notice by the Trustee and the Holders until paid in full; and
shall not affect or impair the Trustee’s or other Holder’s right to recover all
expenses paid or incurred by the Trustee or other Holder endeavoring to enforce
this Guarantee against the Guarantor. All of the agreements and obligations of
the Guarantor under this Guarantee shall, notwithstanding any such notice of
withdrawal, remain in effect until all such Liabilities and all such expenses
shall have been paid in full.

12. Subsequent Guaranties. No subsequent guarantee by the Guarantor or any other
person of the Liabilities shall be deemed to be in lieu of or to supersede this
Guarantee, unless otherwise expressly provided therein.

13. Covenants of Regency.

(a) Repayment or Refinancing of Supported Debt. Without the prior written
consent of the Guarantor, Regency shall not be entitled, prior to the third
(3rd) anniversary of the date of this Guarantee, to (i) repay any principal
amount of the Supported Debt or (ii) refinance through an exchange offer or
otherwise all or any portion of the Supported Debt, unless, in the case of
(ii) above, Regency (x) simultaneously replaces such Supported Debt with at
least an equivalent amount of new indebtedness (such new indebtedness, the
“Refinancing Supported Debt”) with substantially similar covenants providing for
no earlier amortization of principal than the amortization contemplated by the
applicable maturity date of any such Supported Debt (any such date, a “Maturity
Date”) and (y) permits the Guarantor at its sole discretion to provide a
guarantee of collection of the Refinancing Supported Debt, on the terms and
subject to the conditions set forth herein. If all or any portion of any
Supported Debt or Refinancing Supported Debt is repaid or refinanced after the
third (3rd) anniversary of the date of this Guarantee and prior to the
applicable Maturity Date, the Guarantor may at its sole discretion enter into
and provide for a guarantee of collection and/or of payment for the principal
amount of all or a portion of any debt of Regency.

 

4



--------------------------------------------------------------------------------

(b) Extinguishment of Supported Debt. Regency shall use commercially reasonable
efforts to extinguish any applicable outstanding Supported Debt on the Maturity
Date. Regency shall release the Guarantor from any liability or obligation under
this Guarantee related to the Supported Debt on the applicable Maturity Date for
such Supported Debt and shall enter into and execute such documents and
instruments as the Guarantor may reasonably request in order to evidence such
release.

(c) Regency Energy Finance Corp. Prior to the Maturity Date of the Supported
Debt, Regency Energy Finance Corp shall continue to have no material assets or
any liabilities, other than as a co-issuer of debt securities of Regency.

14. Covenants of Guarantor.

(a) Net Worth. The Guarantor hereby represents to Regency that its existing net
worth is equal to or greater than the aggregate principal amount of the
Supported Debt and in the event the Guarantor disposes of, transfers, or conveys
any of its assets, except with respect to distributions permitted in clause
(b) below, it shall promptly replace such assets with assets having a net fair
market value (after taking into account any indebtedness to be assumed by the
Guarantor in connection with any such transaction) substantially equivalent to
or greater than the net fair market value (after taking into account any
indebtedness to be assumed by the Guarantor in connection with any such
transaction) of the disposed assets.

(b) Distributions. The Guarantor shall be entitled to make distributions of
available cash with respect to its equity interests provided the Guarantor shall
not make a distribution of cash or property to the extent such distribution
would constitute a Fraudulent Conveyance (as defined in Section 16) in light of
the Guarantor’s obligations under this Guarantee or otherwise impair the
Guarantor’s ability to satisfy its obligations under this Guarantee.

15. Covenants of Regency and Guarantor to Maintain Tax Treatment. For so long as
this Guarantee is outstanding, Regency and the Guarantor hereby agree that:

(a) Unless otherwise required by law, it is the intent of the Parties to treat
Southern Union as the sole partner bearing the economic risk of loss with
respect to the Supported Debt pursuant to Treasury Regulation § 1.752-2;
provided that, notwithstanding the foregoing, Regency shall not be required to
take such position in any taxable year to the extent Regency determines in good
faith after consulting with tax counsel that such position is not supported by
current law or actual facts and circumstances.

(b) It is the intent of the Parties, that the distribution to Southern Union by
Regency of the Cash Consideration (as such term is defined in the Contribution
Agreement) be treated as a distribution under Section 731 of the Internal
Revenue Code of 1986, as amended (the “Code”), and neither Regency nor any
partner of Regency shall take a position inconsistent with such treatment unless
otherwise required by law; provided that, notwithstanding the foregoing, Regency
shall not be required to take such position in any taxable year to the extent
Regency determines in good faith after consulting with tax counsel that such
position is not supported by current law or actual facts and circumstances.

 

5



--------------------------------------------------------------------------------

(c) Neither Regency nor the Guarantor shall (i) modify this Guarantee so as to
eliminate or limit the ultimate recourse liability of the Guarantor with respect
to the Supported Debt, or (ii) except as required by the Senior Notes Indenture,
cause or permit any other corporation, partnership, person or entity to assume,
guarantee, indemnify against or otherwise incur any liability with respect to
any Supported Debt.

(d) In the event a subsidiary of Regency that is regarded as separate and apart
from Regency for U.S. federal income tax purposes, including but not limited to
Pueblo Holdings, Inc. and Pueblo Midstream Gas Corporation, becomes a Subsidiary
Guarantor (as such term is defined in the Senior Notes Indenture) of the
Supported Debt or otherwise guarantees the Supported Debt, the Guarantor agrees
to indemnify such subsidiary for any amounts that the subsidiary is required to
pay pursuant to its guarantee of the Supported Debt.

(e) In the event a partner of Regency guarantees or otherwise incurs any
liability with respect to the Supported Debt, the Guarantor agrees to indemnify
such partner for any amounts that the partner is required to pay pursuant to its
guarantee or liability with respect to the Supported Debt.

16. Fraudulent Conveyance. Notwithstanding any provision of this Guarantee to
the contrary, it is intended that this Guarantee not constitute a Fraudulent
Conveyance (as defined below). Consequently, the Guarantor agrees that if this
Guarantee would, but for the application of this sentence, constitute a
Fraudulent Conveyance, this Guarantee shall be valid and enforceable only to the
maximum extent that would not cause this Guarantee to constitute a Fraudulent
Conveyance, and this Guarantee shall automatically be deemed to have been
amended accordingly at all relevant times. For purposes of this Section 16, the
term “Fraudulent Conveyance” means a fraudulent conveyance under Section 548 of
the United States Bankruptcy Code or a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable fraudulent conveyance or
fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

17. Third-Party Beneficiaries. This Guarantee is for the benefit only of the
Guarantor, the Regency Issuers, the Trustee, the Holders and the subsidiaries
and partners of Regency described in Sections 15(d) and 15(e), and is not
intended to confer upon any other third party any rights or remedies hereunder,
and shall not be construed as for the benefit of any other third party.

18. Notices. Any and all notices, requests or other communications hereunder
shall be given in writing and delivered by: 1) regular, overnight, registered or
certified mail (return receipt requested), with first class postage prepaid; 2)
hand delivery; 3) facsimile transmission; or 4) overnight courier service, if to
the Guarantor, at the following address or facsimile number for the Guarantor:

PEPL Holdings, LLC

3738 Oak Lawn Avenue

Dallas, Texas 75219

Attention: General Counsel

Facsimile Number: (214) 981-0701

 

6



--------------------------------------------------------------------------------

if to the Regency Issuers, at the following address or facsimile number:

Regency GP LLC

2001 Bryan Street, Suite 3700

Dallas, Texas 75201

Attention: Legal Department

Facsimile Number: 214-840-5515

or at such other address or number as shall be designated by the Guarantor or
Regency in a notice to the other Party to this Guarantee. All such
communications shall be deemed to have been duly given: (A) in the case of a
notice sent by regular mail, on the date actually received by the addressee;
(B) in the case of a notice sent by registered or certified mail, on the date
receipted for (or refused) on the return receipt; (C) in the case of a notice
delivered by hand, when personally delivered; (D) in the case of a notice sent
by facsimile, upon transmission subject to telephone confirmation of receipt;
and (E) in the case of a notice sent by overnight mail or overnight courier
service, the date delivered at the designated address, in each case given or
addressed as aforesaid.

19. Separability. Should any clause, sentence, paragraph, subsection or section
of this Guarantee be judicially declared to be invalid, illegal or unenforceable
in any respect, such decision will not have the effect of invalidating or
voiding the remainder of this Guarantee, and the part or parts of this Guarantee
so held to be invalid, illegal or unenforceable will be deemed to have been
stricken herefrom, and the remainder will have the same force and effectiveness
as if such stricken part or parts had never been included herein.

20. Counterparts. This Guarantee may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signatures are physically attached to the same counterpart. Delivery of an
executed signature page by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart.

21. Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

22. Consent to Jurisdiction; Waiver of Jury Trial. The Guarantor irrevocably
submits to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting in New York County, and any
appellate court from any thereof, for the purposes of any proceeding arising out
of this Guarantee or the transactions contemplated hereby (and agrees that no
such proceeding relating to this Guarantee or the transactions contemplated
hereby shall be brought by it except in such courts). The Guarantor irrevocably
and unconditionally waives (and agrees not to plead or claim) any objection to
the laying of venue of any proceeding

 

7



--------------------------------------------------------------------------------

arising out of this Guarantee or the transactions contemplated hereby in any New
York State court or federal court of the United States of America sitting in New
York County, and any appellate court from any thereof, or that any such
proceeding brought in any such court has been brought in an inconvenient forum.
The Guarantor also agrees that any final and non appealable judgment against it
in connection with any proceeding shall be conclusive and binding on it and that
such award or judgment may be enforced in any court of competent jurisdiction,
either within or outside of the United States. A certified or exemplified copy
of such award or judgment shall be conclusive evidence of the fact and amount of
such award or judgment. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS UNDER THIS GUARANTEE
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

23. Entire Agreement. This Guarantee constitutes the entire agreement with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, between the parties related thereto.

[Remainder of page intentionally left blank; signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Guarantee as of the date
and year first written above.

 

PEPL HOLDINGS, LLC By:   /s/ Martin Salinas, Jr. Name:   Martin Salinas, Jr.
Title:   Chief Financial Officer REGENCY ENERGY PARTNERS LP By:   Regency GP LP,
its general partner By:   Regency GP LLC, its general partner By:   /s/ Thomas
E. Long Name: Thomas E. Long Title: Vice President and Chief Financial Officer